Citation Nr: 1014820	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to assistance in acquiring specially adapted 
housing.

2. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to September 1967.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 2008 rating decision by the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 2010, a Travel Board hearing was 
held before the undersigned.  A transcript of that hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

The Veteran seeks a special home adaption grant and/or 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).  38 C.F.R. § 3.809 provides that a 
certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended if a veteran is 
entitled to compensation for permanent and total disability 
due to any one of the following: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one  
lower extremity; (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (4) the loss or loss of use 
of one lower extremity together with the loss of or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. 
§ 3.809(b).  "Preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

At the January 2010 hearing, the Veteran testified that he is 
unable to ambulate without the use of crutches or a 
wheelchair.  A March 2009 VA treatment record notes that the 
Veteran uses crutches for ambulation and is unable to stand 
for any length of time.  On October 2009 VA examination it 
was noted that the Veteran required crutches and a wheelchair 
for mobility.  The examiner noted that the Veteran walked at 
an extremely slow pace and clearly required assistance with 
all activities of daily living particularly with ambulation.  
These records reflect significant disability severely 
restricting the use of both lower extremities.  The Veteran 
and his representative contend, in essence, that functional 
impairment resulting from the service connected lower 
extremity disabilities (diabetic neuropathy with Charcot 
deformity and amputations of toes on the left) is equivalent 
to loss of use of both legs.  

Whether the degree of lower extremity impairment rises to the 
level alleged is a medical question that requires a medical 
opinion. 

Furthermore, at the January 2010 hearing, the Veteran 
indicated that he was awarded Social Security disability 
benefits due to his service connected lower extremity 
disabilities.  A review of the record revealed that the 
medical records considered in connection with such award are 
not associated with the claims file.  Inasmuch as the SSA 
records are constructively of record, and may contain 
information pertinent to the matters on appeal, they must be 
obtained.  See Murincsak v. Derwinski, 2 Vet.  App. 363, 370-
72 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association 
with the claims file copies of the SSA 
decision awarding the Veteran SSA 
disability benefits and of the medical 
record upon which the award was based.  If 
such records are unavailable, it should be 
so noted in the claims file (and the 
Veteran advised).

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to ascertain the extent of 
functional impairment that results from 
his service- connected disabilities of the 
lower extremities (diabetic neuropathy and 
Charcot deformities, with amputations of 
toes on the left).  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner should also have available for 
review the provisions of 38 C.F.R. § 4.63 
(defining loss of use).  The examiner 
should provide an opinion as to whether 
due to his service connected disabilities 
the Veteran has loss of use of each foot 
(as defined in 38 C.F.R. § 4.63) or 
functional impairment of each foot 
equivalent to loss of use.  The examiner 
must explain the rationale for all 
opinions.

3.  The RO should then re-adjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

